Name: Commission Regulation (EEC) No 1071/93 of 30 April 1993 reducing the basic prices and the buying-in prices for cauliflowers for May 1993 as a result of the monetary realignments of September and November 1992 and January 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 108/118 Official Journal of the European Communities 1 . 5. 93 COMMISSION REGULATION (EEC) No 1071/93 of 30 April 1993 reducing the basic prices and the buying-in prices for cauliflowers for May 1993 as a result of the monetary realignments of September and November 1992 and January 1993 and the overrun of the intervention threshold fixed for the 1992/93 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, the basic and the buying-in prices for cauliflowers for May 1993 have been fixed by Council Regulation (EEC) No 1016/93 of 27 April 1993 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 31 May 1993 (8); Whereas Commission Regulation (EEC) No 141 1 /92 (9) fixes the level of the intervention threshold for cauliflo ­ wers for the 1992/93 marketing year at 64 900 tonnes ; Whereas Article 2 (2) and (3) of Council Regulation (EEC) No 1121 /89 of 27 April 1989 on the introduction of an intervention threshold for apples and cauliflowers (10), as last amended by Regulation (EEC) No 1754/92 (n), provides that the overrun of the intervention threshold for cauliflowers, assessed on the basis of withdrawals made, pursuant to Articles 15, 15 b, 19 and 19 a of Regulation (EEC) No 1035/72, over a period of 12 consecutive months, is to result, for the following marketing year, in a reduction in the basic and buying-in prices of 1 % for every 20 000 tonnes by which the threshold is exceeded ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus to be amended as a result of the monetary realignments ^), amended by Regulation (EEC) No 784/92 (*), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrangements laid down in Council Regulation (EEC) No 3813/92 (^ esta ­ blishes a link between the agrimonetary arrangements applicable with effect from 1 January 1993 and those applying previously ; Whereas Article 2 (1 ) of Regulation (EEC) No 1411 /92 provides that the overrun of the intervention threshold for cauliflowers for the 1992/93 marketing year is to be calcu ­ lated on the basis of withdrawals between 1 February 1992 and 31 January 1993 ; whereas, according to the information provided by the Member States, these with ­ drawals totalled 172 165 tonnes ; whereas an overrun of 107 265 tonnes of the intervention threshold fixed for the 1992/93 marketing year has been established therefore by the Commission ; Whereas in consequence of the above the basic and the buying-in prices for cauliflowers for May 1993 fixed by Regulation (EEC) No 1016/93 must be reduced by 5 % ; whereas this reduction is to be added to that arising from the monetary realignments of September and November 1992 and January 1993 ; Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficient of 1,012674, fixed by Commission Regulation (EEC) No 537/93 Q, with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and the value of the reduced prices and amounts are to be fixed ; whereas Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,(') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 69, 20. 3 . 1993, p. 7. (3) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 79, 1 . 4. 1993, p. 54. C) OJ No L 387, 31 . 12. 1992, p. 22. 0 OJ No L 57, 10. 3 . 1993, p. 18. (8) OJ No L 105, 30. 4. 1993, p . 13 . 0 OJ No L 146, 28 . 5. 1992, p. 67. H OJ No L 118, 29. 4. 1989, p. 21 . (n) OJ No L 180, 1 . 7. 1992, p . 23. 1 . 5. 93 Official Journal of the European Communities No L 108/119 HAS ADOPTED THIS REGULATION : Article 1 The basic and the buying-in prices for cauliflowers for the period 1 to 31 May 1993 fixed by Regulation (EEC) No 1016/93 are hereby reduced by 6,19 % and shall be as follows : basic price : ECU 29,23/100 kg net buying-in price : ECU 12,73/100 kg net. These prices refer to trimmed cauliflowers in quality Class I , put up in packaging. They do not include the effect of the cost of the packaging in which the product is put up. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the period 1 to 31 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 1993. For the Commission Rene STEICHEN Member of the Commission